Citation Nr: 1739868	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-21 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease, right knee/retropatellar pain syndrome (right knee disability).

2.  Entitlement to a rating in excess of 10 percent for a low back disability.

3.  Entitlement to a rating in excess of 50 percent prior to August 27, 2012, for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for traumatic brain injury (TBI).

5.  Entitlement to service connection for a skin disability, including xerosis and including due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney

ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 2000 to November 2003. 

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2012, May 2012, and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Jurisdiction was subsequently transferred to the RO in Fort Harrison, Montana. 

As the Veteran is already in receipt of the maximum 100 percent rating for his PTSD effective August 27, 2012, the date of his claim, the issue of entitlement to an earlier effective date for the grant of a 100 percent disability rating has been recharacterized as a claim for an increased disability rating for PTSD prior to August 27, 2012.

In August 2015, the Board reopened and granted the Veteran's claim for service connection for gastrointestinal reflux disease (GERD) and remanded the remaining claims on appeal for further development, including entitlement to service connection for a left shoulder disability.  Additionally, the Board refrained from taking jurisdiction over the Veteran's claim for entitlement to service connection for bilateral lower extremity radiculopathy, which was raised by the record in the Veteran's June 2014 Substantive Appeal but had not yet been initially adjudicated by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 19.9(b) (2016).

In May 2016, the AOJ denied service connection for left and right lower extremity radiculopathy.  In May 2017, the Veteran filed a notice of disagreement with this rating decision.  However, the AOJ has not yet issued a statement of the case for this issue, so it is not before the Board for appellate review.

In June 2015, the AOJ implemented the Board's August 2015 decision by formally granting service connection for GERD and assigning a noncompensable percent rating, effective August 27, 2012, and a 10 percent rating, effective March 23, 2015.  In June 2016, the Veteran filed a notice of disagreement with the June 2015 rating decision, arguing only that a 10 percent rating for GERD should have been effective as of August 27, 2012.  In October 2016, the AOJ increased the rating for GERD to 10 percent, effective August 27, 2102.  Because this award represents a full grant of the benefit requested by the Veteran, the issue is no longer on appeal.

In February 2017, the AOJ granted service connection for a left shoulder disability, assigning a 20 percent rating, effective August 27, 2012.  Because the Veteran has not yet expressed any disagreement with this award, it is not ripe for appellate review.

Apart from the issues decided herein, the remaining issues are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's degenerative joint disease, right knee/retropatellar pain syndrome has been manifested by noncompensable limitation of flexion with painful motion.

2.  For the entire appeal period, the Veteran's low back disability has been manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; and IVDS without incapacitating episodes. 

3.  For the period from August 27, 2011, the Veteran's PTSD has been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 10 percent for degenerative joint disease, right knee/retropatellar pain syndrome, on the basis noncompensable limitation of flexion with painful motion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2016).

2.  For the entire appeal period, the criteria for a rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

3.  For the period from August 27, 2011, the criteria for rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The Veteran's service and post-service medical records have been associated with the claims file.  The Veteran's attorney has argued that outstanding medical records concerning service treatment must be obtained in Germany in order to adjudicate his increased ratings claims.  See March 2017 Brief, July 2017.  Neither the Veteran nor the Veteran's attorney has referenced other outstanding records that they wanted VA to obtain or felt were relevant to the claims decided herein.  The RO has made extensive and unsuccessful efforts to find the referenced medical records as evidenced in its letter of July 2015.  Neither the Veteran nor his attorney has indicated the relevance of these service records on the current increased rating claim.  The reference to the records in question is found in a report of VA psychiatric treatment during which the Veteran reported that he fell down a stairwell of a motel they were clearing; he was medevacked to Germany for shoulder and knee pain.  The Board finds that these records are unavailable and irrelevant as any medical records dating from the Veteran's time of service pertain to a time period well outside of the appeal period for these claims.  

The Veteran was afforded VA examinations in August 2011, October 2012, December 2013, March 2015, and March 2016 to determine the severity of this right knee and low back disabilities.  The Board finds these examination reports to be comprehensive in addressing the severity of the disabilities at issue here, as the Veteran was provided with thorough examinations for this right knee and low back disabilities that appropriately address the manifestations of those disabilities and pertinent diagnostic criteria.

Finally, the Board finds that there was substantial compliance with the Board's August 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In the August 2015 remand, the Board ordered the AOJ to obtain outstanding service records concerning alleged treatment received in Germany during service related to his right knee and left shoulder claims.  While it does not appear that the AOJ was able to obtain such records, the Board finds, as explained above, that they are immaterial to the increased ratings claims decided herein.  Consequently, the AOJ's noncompliance with this directive has no adverse impact on the Veteran's increased rating claims.  The Board also notes the August 2015 remand included a directive requesting that any neurological symptoms found should be addressed by the subsequent VA examiner assessing the Veteran's low back disability but incorrectly cited a finding ostensibly made by the August 2011 VA examiner of decreased sensation in a lower extremity (no such finding was made).  The Veteran's attorney argues that the March 2016 VA examination is inadequate because it did not address the August 2011 VA examiner's finding.  The Board disagrees and finds that the March 2016 VA examination of the Veteran's low back disability is adequate, as the examiner thoroughly examined the Veteran's low back disability, finding no neurological symptoms.  Moreover, the Board notes the August 2015 remand did not specifically require that the August 2011 VA examiner's findings (albeit incorrectly cited) be explicitly addressed by a subsequent examiner.  The Veteran's attorney has also argued error in the March 2016 VA examination of the right knee because the examiner had failed to note or acknowledge degenerative features present in the right knee.  The Board finds no prejudice to the Veteran as VA has previously acknowledged the presence of right knee degeneration and his right knee disability rating is premised on that finding.

Therefore, the duty to assist has been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating these claims.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; see Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Shinseki, 23 Vet. App. 9 (2009).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability (or the same manifestation of a disability) under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Rating

The Veteran seeks an increased rating for his right knee disability.  As argued by his attorney, he seeks an increased rating "encompassing painful range of motion (ROM) and evidence of arthritis (degeneration) as allowed by VAOPGCPREC 23-97 for a veteran's knee disability."  It appears that there is also a request for three separate ratings for instability, painful range of motion, and arthritis.  See March 2017 Brief, July 2017 Brief.


Service connection was granted for a right knee disability in a rating decision of March 2005.  A 10 percent evaluation was assigned under diagnostic code 5260.  At the time this rating was assigned, the loss of motion on flexion was slight (130 degrees) and there was no pain on motion, fatigability, incoordination, or further loss of range of motion after exercising.  Though not explicitly stated in the rating decision, it appears that the compensable 10-percent rating was awarded because there was x-ray evidence that showed minimal early degenerative change of the right knee.  See Imaging Impression of November 2004 and 38 C.F.R. §4.71a, DC 5003.  The Veteran did not appeal this rating decision.

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.

In a January 2012 rating decision, the AOJ continued a 10 percent rating for what was newly described as degenerative joint disease, right knee/retropatellar pain syndrome (right knee disability), under Diagnostic Code (DC) 5260, based on noncompensable limitation of motion with objective evidence of pain.  Again, this rating recognizes the prior x-ray evidence of arthritis (degenerative joint disease).  

Normal ranges of motion of the knee are to 0 degrees for extension and to 140 degrees for flexion.  See 38 C.F.R. § 4.71a, Plate II (2016).

Under DC 5260 for limitation of leg flexion, a noncompensable rating is warranted if knee flexion is limited to 60 degrees; a 10 percent disability rating is assigned for flexion limited to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.

The Board has reviewed all pertinent evidence of record, the most salient of which is summarized below.

Medical records for the entire appeal period generally show complaints of right knee pain.

An August 2011 x-ray report shows mild degenerative patellar spurring in the right knee.

In August 2011, the Veteran underwent VA examination.  The Veteran reported that he has experienced problems ever since falling on his right knee in service in May 2001.  He stated that his right knee feels swollen on the inside and that it feels like "it wants to bust open" when he bends it.  He also disclosed that he had held a variety of jobs since service but quit most of them due to his shoulder problems.  He also affirmed that he currently worked as a mail carrier for the United States Postal Service (USPS) and has been working there for just over a year.

Upon physical examination, the examiner found no right knee deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of motion, or effusion.  The Veteran denied episodes of dislocation or subluxation and also denied flare-ups.  He also stated that his right knee feels swollen and that it feels like a needle "poking down deep inside the joint," and the examiner noted that swelling was a symptom of the Veteran's right knee disability.  Additionally, the Veteran reported locking episodes one to three times per month.  Gait was normal with no evidence of abnormal weight bearing.  The examiner found that the Veteran experienced right knee mild effusion noted at medial superior border of the patella, guarding of movement, and abnormal patellar tracking.  The examination was negative for crepitation, clicks of snaps, grinding, instability, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  Range of motion testing, on initial and repetition, revealed normal right knee extension and flexion to133 degrees, with objective evidence of painful motion on initial range of motion testing only.  No right knee ankylosis was found, and minimal degenerative patellar spurring from the August 2011 diagnostic report was noted.  The examiner diagnosed the Veteran with retropatellar pain syndrome of the right knee, finding no significant functional effects of the disability on the Veteran's occupation of mail carrier or his usual daily activities.

An October 2011 MRI report reflects an impression of mild chondromalacia patellofemoral compartment cartilage, partial-thickness chondral loss mid-weightbearing lateral femoral condyle cartilage with no full-thickness chondral defect, and mild tendinopathy distal semimembranosus.  

A May 2012 x-ray report reflects a normal right knee.

In December 2013, the Veteran underwent VA examination for his right knee.  He reported that he hurt his right knee while road marching in 2002 and that it has hurt since then.  He also maintained that his right knee tightens up and starts to ache when walking or going up and down stairs.

Upon physical examination, initial and repeat range of motion testing of the right knee showed flexion to 130 degrees and extension to 0 degrees, with objective evidence of painful motion.  No additional limitation of motion or functional loss was noted after repeat testing.  The Veteran stated that he experience flare-ups when he walks up and down stairs which cause his right knee to feel like it is on fire and which last about 15 to 20 minutes.  Tenderness on palpation of the right knee was noted, but muscle strength was normal.  Joint stability testing was also normal, and the examiner found no history of recurrent patellar subluxation or dislocation.  No meniscal conditions or surgery were noted, and the Veteran denied using any assistive device to ambulate.  Based upon the May 2012 diagnostic report showing a normal right knee, the examiner indicated that there was no degenerative of traumatic arthritis of the right knee.  The examiner further found that the Veteran's right knee disability did not impact his ability to work.  Finally, the examiner observed that the Veteran's right knee examination was essentially normal aside from subjective complaints of pain and also indicated that there was no evidence that pain, weakness, fatigability, or incoordination would significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.

In March 2016, the Veteran underwent VA examination for his right knee.  He reported that he was told by a fellow soldier on social media that he fell and hurt his right knee during a road march and that he was unsure whether he was evaluated during service.  He also stated that he experiences daily right knee pain with moderate intensity and that he minimizes squatting and kneeling as a result.

Upon physical examination, initial and repetitive range of motion testing of the right knee showed normal range of motion, with the knee extending to 110 degrees in flexion and to 0 degrees in extension, without objective evidence of painful motion, pain with weight bearing, or pain on palpation.  Pain was identified as a factor limiting functional ability, but not weakness, fatigability, or incoordination.  The Veteran reported flare-ups during which he has to minimize squatting and kneeling and has to rest off of his feet; he was unable to specify the frequency of flare-ups or what triggers them.  Muscle strength was normal; and no muscle atrophy was found.  Examination was negative for ankylosis.  Joint stability testing was not indicated as there was no history of recurrent subluxation, lateral instability, or recurrent effusion.  No other additional conditions were observed, including recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  Similarly, the examiner found no meniscal conditions, and the Veteran denied use of any assistive device to ambulate.  The examiner further noted that no degenerative or traumatic arthritis was found but did not specify which diagnostic report was relied upon for that conclusion.  As to functional impact, the examiner indicated only that the Veteran would be unable to perform repetitive bending or squatting activities.   Finally, the examiner stated, the "Veteran underwent MRI of his knee in 2011 with findings of chondromalacia and his symptoms are consistent with these findings.  There is no evidence of DJD in his right knee on either the [October] 2011 MRI or the [May] 2012 x-ray.  Repeat x-ray performed for this rating exam which was also negative for arthritic changes.  Therefore, current symptoms are the result of his underlying chondromalacia condition."

Rating Under DC 5260

At all times relevant to this appeal, the Veteran has not met the criteria for a rating in excess of 10 percent rating under DC 5260.  The August 2011, December 2013, and March 2016 VA examination reports all document range of flexion extending to 133, 120, and 110 degrees, respectively.  None of these results merits a compensable rating under DC 5260, which requires flexion to no more than 45 degrees for 10 percent rating under that code.  However, the August 2011 and December 2013 VA examiners found objective evidence of pain with motion of the right knee joint, although the March 2016 VA examiner did not.  In no instance did the pain result in a limitation of flexion that would warrant a rating in excess of 10 percent under this diagnostic code.  

The Veteran's attorney has argued that the several of the VA examinations were inaccurate because they indicate that there were no findings of arthritis.  Here, the Board concedes that the Veteran has had arthritis in the right need and this was demonstrated many years prior of x-ray evidence.  The limitation of flexion of the right knee does not meet the requirements of a 10 percent under DC 5260 without consideration of DC 5003.  

Under the circumstances, the Board finds that such evidence warrants a continued 10 percent rating under DC 5260.  However, a preponderance of the evidence weighs against a rating higher than 10 percent, as the Veteran has not shown limitation of flexion to 45 degrees or less.  The Board finds that the Veteran's statements-i.e., difficulty going up and down stairs and difficulty squatting and kneeling-fail to provide sufficient detail showing limitation of flexion meriting a rating above 10 percent.  Accordingly, the Board finds that a 10 percent rating, and no higher, is warranted under DC 5260.


Rating Under DC 5258.

Under DC 5258 for dislocated semilunar cartilage, a 20 percent rating is warranted for frequent episodes of locking, pain, and effusion.  See 38 C.F.R. § 4.71a, DC 5258.  

During the August 2011 VA examination, the Veteran reported locking episodes one to three times per month.  The August 2011 VA examiner found that the Veteran had right knee mild effusion at medial superior border of the patella, guarding of movement, and abnormal patellar tracking.  Even so, the August 2011 VA examination was negative for any meniscal abnormality.  Additionally, the Veteran did not complain of any locking or swelling or effusion at any later VA examination or in any subsequent medical records.  Notably, neither the December 2013 nor the March 2016 VA examiner found any meniscal abnormality or condition.  Accordingly, the Board finds that the preponderance of the evidence is against an award of a separate rating under DC 5258 due to the lack of objective findings by any VA examiner of any abnormal meniscal cartilage or condition and insufficient evidence of frequent episodes of locking, pain (due to other cause than painful motion, which is compensated by DC 5260), and effusion.

Other Diagnostic Codes

The Board has also considered whether a separate or higher evaluation is warranted under other, potentially applicable diagnostic codes.  However, because there is no evidence of ankylosis (DC 5256), recurrent subluxation or lateral instability (DC 5257), symptomatic removal of semilunar cartilage (DC 5259), limitation of extension (DC 5261), impairment of tibia and fibula (DC 5262), or genu recurvatum (DC 5263), consideration of a higher evaluation under these diagnostic codes is not warranted for the right knee disability at any time during this appeal.


Low Back Rating

The Veteran also seeks an increased rating for his low back disability. 

In a November 2012 rating decision, the AOJ continued a 10 percent rating for a low back injury under DC 5243.

VA regulations provide spine disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever would result in a higher rating.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based (IVDS) on Incapacitating Episodes, a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during a 12 month period; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during a 12 month period; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined by regulation as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5242.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine is evaluated as 30 percent disabling. 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  Id., Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  Id., Note (1).

The Board has reviewed all pertinent evidence of record, the most salient of which is summarized below.

Medical records for the entire appeal period generally show complaints of right knee pain.

A June 2011 medical treatment record reflects thoracolumbar spine range of motion of forward flexion to 70 degrees, bilateral "side bending" to 10 degrees, and extension to 5 degrees.  Rotational testing and repeat range of motion testing were not conducted.  Straight-leg testing was negative as was heel and toe walking.  Deep tendon reflexes and lower extremity muscle strength were normal.  Neurological testing was normal, with lower extremity deep tendon reflexes normal, normal strength, and normal sensation. 

In August 2011, the Veteran underwent VA general medical examination.  Neurological examination was performed which revealed normal knee jerk, ankle jerk, and plantar reflexes.  The right and lower extremities were not affected, as shown by normal results from vibration, pain/pinprick, position sense, and light touch testing.  No lower extremity dysesthesias were found.  Motor examination for the knees and ankles was normal, with normal muscle tone and no muscle atrophy shown.

An October 2012 x-ray report showed minimal degenerative endplate spurring in the upper lumbar spine, particularly L1 - L2.

In October 2012, the Veteran underwent VA examination for low back.  During examination, the Veteran reported occasional sharp shooting pains through his lower back when he bends over or lifts his 1 year old child, but he denied radiating symptoms.  The examiner also noted initially that the Veteran had been rated "intervertebral disc syndrome" but clarified that no such diagnosis could be located in the record and that x-rays did not substantiate such diagnosis.  Rather, the examiner determined that the Veteran's only diagnosis was lumbar strain with limited ROM.  

Examination revealed, upon initial and repeat testing, forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation 30 degrees.  Objective evidence of painful motion was only noted at 80 degrees of flexion.  The Veteran denied flare-ups.  The examiner found no functional impairment or additional loss of range of motion from low back disability, even on repetitive use.  Although the Veteran had pain with palpation to the paraspinal muscles of lower lumbar area, no guarding or muscle spasm of the low back was found.  Muscle strength, reflexes, and sensory examination were normal.  Straight leg testing was negative, and no radiculopathy or any other signs or symptoms or radiculopathy was found.  Additionally, examination was negative for any other neurologic abnormalities, and the examiner found that the Veteran did not have intervertebral disc syndrome (IVDS) or incapacitating episodes.  The examiner noted only the diagnostic results of the October 2012 x-ray.  Finally, the examiner found that the Veteran's low back disability had no functional impact on his ability to work.

In March 2015, the Veteran underwent VA examination for low back.  During examination, the Veteran denied flare-ups but reported has trouble bending over to pick up things or to put on socks and shoes.

Examination revealed, upon initial and repeat testing, forward flexion to 90 degrees, extension to 10 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation 30 degrees.  No functional loss resulted from any abnormal range of motion.  No pain was noted during range of motion testing, and no evidence of pain with weight bearing.  The Veteran denied flare-ups, but the Veteran nevertheless explained that he generally experiences difficulty with has trouble bending over to pick up things or to put on socks and shoes.  There was objective evidence of pain in the left lumbar paraspinous muscle, which was found to be related to his back pain.  Although guarding or muscle spasm was observed, it did not result in any abnormal gait or abnormal spinal contour.  Muscle strength, reflexes, and sensory examination were normal.  Straight leg testing was negative, and no radiculopathy or other signs or symptoms or radiculopathy was found.  Examination was negative of ankylosis of the thoracolumbar spine and for other neurologic abnormalities.  However, the examiner found that the Veteran had IVDS but that he did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Finally, the examiner found that the Veteran's low back disability had no functional impact on his ability to work.

A September 2015 x-ray report revealed degenerative disc disease of the lumbosacral spine.  A contemporaneous MRI report showed mild multilevel degenerative changes in the lumbar spine.

In March 2016, the Veteran underwent VA examination for low back.  During examination, the Veteran reported chronic daily low back pain which is localized and does not radiate, and he denied lower extremity numbness and tingling.  He explained that his back pain is aggravated by repetitive bending, climbing out of vehicles, and prolonged standing.  He also indicated that he no longer worked as a mail handler due to a left shoulder condition.

Examination revealed, upon initial and repeat testing, forward flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation 30 degrees.  No functional loss resulted from any abnormal range of motion.  Pain was noted only during range of flexion testing, and there was no evidence of pain with weight bearing.  On palpation, there was objective evidence of pain in the paraspinal tenderness lumbar region.  The Veteran stated that he experiences flare-ups during which he rests off of his feet.  The examiner found that pain during flare-ups limited his functional ability, resulting in the Veteran pacing himself with repetitive climbing, bending, and weight-bearing activities.  However, the examiner was unable to describe the impact of flare-ups in terms of range of motion.  No guarding or muscle spasm was observed.  Muscle strength, reflexes, and sensory examination were normal.  Straight leg testing was negative, and no radiculopathy or other signs or symptoms or radiculopathy was found.  Examination was negative of ankylosis of the thoracolumbar spine and for other neurologic abnormalities.  The examiner specifically found that that the Veteran did not have IVDS.  These findings show that the examiner specifically addressed the question of radiculopathy of the lower extremities (as requested in the Board remand) and found none.  Finally, the examiner found that the Veteran's low back disability had some functional impact on his ability to work and that Veteran would have to pace himself with any repetitive climbing, bending, or weight bearing activities and that he would need to take a break as needed.  

Based upon the foregoing, the Board finds that, at all times relevant to this appeal, the Veteran has not met the criteria for a rating in excess of 10 percent rating under any relevant diagnostic code.  The Board does not find the range of motion results from the A June 2011 medical treatment record persuasive as they are incomplete and do not include rotational or repeat range of motion testing results.

Although there is conflicting evidence as to whether the Veteran experiences IVDS, there is no evidence showing that the Veteran experiences incapacitating episodes due to this condition.  Therefore, the Veteran has not shown that he is entitled to a rating in excess of 10 percent under DC 5243 at any time during this appeal.

Additionally, the Board further finds that there is no basis for a rating higher than 10 percent under DC 5242, based upon limitation of motion of the thoracolumbar spine.  

The October 2012 VA examination showed that the Veteran had thoracolumbar forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation 30 degrees, with objective evidence of painful motion only noted at 80 degrees of flexion.  Similarly, the March 2015 VA examination showed forward flexion to 90 degrees, extension to 10 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation 30 degrees.  The March 2016 VA examination showed forward flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation 30 degrees, with pain noted during testing.  At all three examinations, the Veteran experienced pain upon palpation to the muscles of lower lumbar area but any guarding or muscle spasm noted did not result in any abnormal gait or abnormal spinal contour.  At no point during the appeal did the combined range of motion for the thoracolumbar spine fall below 120 degrees.

The Board has considered the possible impact of flare-ups and functional loss in arriving at this conclusion.  Significantly, the Veteran denied flare-ups at both the October 2012 and March 2015 VA examinations.  Additionally, these examiners both concluded that the Veteran experiences no functional limitations as a result of his low back disability.  However, at the March 2016 VA examination, the Veteran indicated that he experience flare-ups, which cause him to pace himself with repetitive climbing, bending, and weight-bearing activities and during which he chooses to rest off of his feet, and the examiner found that his functional ability would be limited in these ways and that he would have to take breaks as needed.  For most of the appeal period, the evidence of record is negative for flare-ups and functional impact.  Although the March 2016 VA examination report indicates that the Veteran experiences flare-ups and functional impact from his low back disability, this evidence does not demonstrate a level of disability warranting a rating greater than 10 percent under either DC 5242 or DC 5243.  

Finally, the Board notes that because there is no evidence of neurologic manifestations from the Veteran's low back disability, there is no basis for a separate rating under any diagnostic codes pertaining to any neurologic abnormalities. 

For these reasons, the preponderance of evidence weighs against an initial rating in excess of 10 percent for the low back disability at all times relevant to this appeal.

Finally, the Board observes that neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

PTSD Rating

The Veteran filed his increased rating claim on August 27, 2012.  He seeks a rating in excess of 50 percent prior to this date.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 (2016) provides the following ratings for psychiatric disabilities: 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  Id.

The requisite rating period for an increased rating claim generally commences with the date of claim; however, if the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  Yet, if the increase occurred more than one year prior to receipt of the claim, the rating will be effective on the date of claim.  If the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(1),(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).

The Board considered the evidence of record for the year prior to August 2012 and finds that the evidence indicates that an increase of the severity of the Veteran's PTSD occurred as of August 2011.  The Veteran underwent VA psychiatric examination in August 2011, which revealed that he suffered from various PTSD-related symptoms such as depressed mood, anxiety, panic attacks, and, significantly, memory loss, impairment of short- and long-term memory, and difficulty in understanding complex commands.  The latter memory and cognitive deficits were attributed to a possible, but not confirmed, diagnosis of TBI.  Later in August 2012, the Veteran again underwent VA examination which revealed similar cognitive deficits as well as other severe psychiatric symptoms, which ultimately resulted in the grant of a 100 percent rating for PTSD.  Giving the Veteran the benefit of the doubt, the Board finds that it cannot meaningfully distinguish between symptoms attributed to his service-connected PTSD and those associated with his possible but yet unconfirmed TBI diagnosis and further finds that he has been severely impacted by both.  Accordingly, the Board finds that it is factually ascertainable that the Veteran's PTSD underwent an increase in severity as of August 27, 2011, but not prior, justifying a rating of 100 percent for total occupational and social impairment as of that date. 


ORDER

Entitlement to a rating in excess of 10 percent rating for degenerative joint disease, right knee/retropatellar pain syndrome is denied.

Entitlement to a rating in excess of 10 percent rating for a low back disability is denied.

From August 27, 2011, entitlement to a rating of 100 percent for PTSD is granted.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2015, the Board remanded the Veteran's appeal to, among other things, obtain further VA examination or opinion for the Veteran's claims for service connection claim for a skin disability and TBI. 

Skin

In March 2016, the Veteran underwent VA examination for a skin disability.  The examiner diagnosed the Veteran with eczema involving his right hand and right foot.  The examiner concluded that it is less likely than not that such condition is related to service because the Veteran denied skin complaints in service and denied any skin issues within a year after discharge.  The Board finds that this examination is inadequate as it contains no rationale and disregards the Veteran's statement that he has a skin disability on the right side of his body, affecting his right hand and right foot, which began in service.  See June 2011 Claim, October 2012 Notice of Disagreement.  Additionally, the examiner did not address the Veteran's theory of entitlement based on an undiagnosed illness or "Gulf War Syndrome."  See Robinson v. Peake, 21 F.3d 545, 553   (Fed. Cir. 2008) (holding that the Board must address all theories of entitlement raised by a claimant or reasonably raised by the record).Accordingly, remand is needed for further opinion. 

TBI

In March 2016, the Veteran underwent VA examination for a TBI.  Specifically, the Veteran was referred by VA psychiatrist Dr. Nagy to a private neuropsychologist for a neuropsychological evaluation, and a VA examination resulting in a report entitled, Initial Evaluation of Residuals of Traumatic Brain Injury (I-TBI) (Initial TBI report), was performed by a VA nurse practitioner.  The results of the private neuropsychological evaluation and VA Initial TBI report were both reviewed by Dr. Nagy who issued a VA medical opinion, finding that (1) the Veteran had a historical diagnosis of TBI based on the Veteran's reports of exposure to multiple blasts in service, (2) the Veteran had no memory issues in service and had no memory or cognitive complaints for years after his discharge from service until his acknowledged post-service use of alcohol and physical fights, and (3) current neuropsychological testing shows a pattern of responses indicative of depression and anxiety, with over- and under-reporting of symptoms but no significant cognitive residuals suggestive of traumatic brain injury.  Accordingly, Dr. Nagy concluded that it is less likely than not that any possible residuals of TBI had their onset during service and that any of the Veteran's current symptoms represent residuals of a TBI.  

The Board finds that this medical opinion is insufficient because it fails to explain why no TBI residuals were present immediately after the Veteran's tour of duty and for several years afterward.  Additionally, the opinion does not explain why the Veteran's current symptoms do not qualify as residuals of a TBI.  In short, the opinion is lacking supporting rationales for its most important conclusions, leaving the Board unable to fully understand and assess the opinions offered by the VA psychiatrist.  Additionally, the Board finds that the opinion does not appear to address conflicting evidence of record reflecting a history of injury and symptoms consistent with a diagnosis of TBI sustained during Operation Enduring Freedom/Operation Iraqi Freedom.  See June 14, 2011 VA Treatment Record.  Therefore, remand is needed to obtain further clarifying opinion from Dr. Nagy.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the March 2016 VA examination for a skin disability.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2016 VA examiner is not available, the claims file should be provided to an appropriate physician so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner must provide an opinion, based on the record, regarding:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed skin disability, present at any point since the filing of the Veteran's June 2011 claim (i) had its onset during service, (ii) manifested to a compensable degree within one year after his November 2003 separation from service, or (iii) is otherwise etiologically related to an in-service injury, disease, or event, including exposure to sand?

(b) If the examiner finds the Veteran's skin symptoms cannot be attributed to any known underlying clinical diagnosis, are there objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained multisymptom illness, as established by history, physical examination, and laboratory tests, that either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period?

(c) If the examiner finds the Veteran does have such an undiagnosed or medically unexplained illness, is it at least as likely as not (a 50 percent or greater probability) that any undiagnosed illness manifested by skin symptoms, including rashes or lesions, had its onset in or is otherwise related to the Veteran's Persian Gulf War service.  See 38 U.S.C.A. § 1117(g) (West 2014) (including unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological and neuropsychological signs and symptoms in a list of signs and symptoms of medically unexplained chronic multisymptom illnesses)? 

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

Each opinion provided must be supported by a clear explanation consistent with the record.

2.  Return the claims file to the VA psychiatrist, Dr. Nagy, who provided the March 2016 VA medical opinion concerning a TBI.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2016 VA psychiatrist Dr. Nagy is not available, the claims file should be provided to an appropriate physiatrist, psychiatrist, neurosurgeon, or neurologist to render the requested opinion.  See M21-1, Part III.iv.3.D.2.j.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner must provide an opinion, based on the record and neuropsychological testing, regarding whether it is at least as likely as not (50 percent or greater probability) that any residuals of TBI present at any point since the filing of the Veteran's June 2011 claim (i) had their onset during service, (ii) manifested to a compensable degree within one year after his November 2003 separation from service, or (iii) are otherwise etiologically related to an in-service injury, disease, or event, including the Veteran's reported in-service falls.

If the Veteran does not have any residuals of a TBI since the filing of his June 2011 claim, please address all pertinent conflicting medical evidence of record, to include a June 14, 2011 VA Treatment Record reflecting a history of injury and symptoms consistent with a diagnosis of TBI sustained during Operation Enduring Freedom/Operation Iraqi Freedom.

Each opinion provided must be supported by a clear explanation consistent with the record.

3.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be sent a supplemental statement of the case and given an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


